t c memo united_states tax_court john p and sharon lynn petitioners v commissioner of internal revenue respondent docket no 5948-05l filed date john p and sharon lynn pro_se timothy b heavner for respondent memorandum findings_of_fact and opinion wells judge pursuant to sec_6330 petitioners seek judicial review of respondent’s determination to proceed with a proposed levy concerning petitioners’ federal_income_tax liability the issue to be decided is whether respondent’s determination was an abuse_of_discretion all section references are to the internal_revenue_code as amended findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference petitioners are husband and wife at the time of the filing of the petition petitioners resided in portsmouth virginia petitioner john p lynn is hereinafter individually referred to as petitioner petitioners timely filed a joint federal_income_tax return reporting a tax_liability of dollar_figure and withholding of dollar_figure petitioners did not submit a payment with their tax_return on date petitioners signed a form 433-d installment_agreement with respect to petitioners’ and tax years the installment_agreement revenue_officer n mitchell signed the installment_agreement as the originator pursuant to the installment_agreement petitioners agreed to pay their and federal_income_tax liability as follows 1with respect to petitioners’ tax_year the installment_agreement dated date superseded a prior installment_agreement dated date the prior installment_agreement the entire tax_liability set forth on the prior installment_agreement relates to a sec_6672 trust fund penalty of dollar_figure we note that we do not have jurisdiction over collection of sec_6672 trust fund penalties sec_6672 but that our jurisdiction in the instant case over petitioners’ federal_income_tax liability is not affected by that circumstance i we agree that the federal taxes shown above plus all penalties and interest provided by law will be paid as follows dollar_figure will be paid on date and dollar_figure will be paid no later than the 24th of each month thereafter until the total liability is paid in full additionally petitioners agreed to the following conditions while this agreement is in effect petitioners must file all federal tax returns and pay any taxes that petitioners owe on time if petitioners don’t meet the conditions of this agreement respondent will cancel it and may collect the entire amount that petitioners owe by levy on petitioners’ income bank accounts or other assets or by seizing petitioners’ property respondent will apply all payments on this agreement in the best interest of the united_states pursuant to the installment_agreement petitioners submitted monthly dollar_figure payments to respondent from october of through december of respondent applied the payments to petitioners’ and liabilities as follows date recorded amount of payment tax_year dollar_figure on or about date petitioners submitted an offer-in- compromise with respect to petitioners’ liability respondent rejected the offer-in-compromise on date from january of until march of respondent applied petitioners’ monthly dollar_figure payments exclusively to petitioners’ liability petitioners failed to file tax returns with respect to their and tax years and respondent terminated the installment_agreement in on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioners’ tax_year the notice asserted an unpaid tax in the amount of dollar_figure accrued interest in the amount of dollar_figure and a late payment penalty in the amount of dollar_figure petitioners timely requested an administrative hearing before respondent’s appeals_office pursuant to sec_6330 sec_6330 hearing 2from january of until march of respondent applied separate dollar_figure payments to petitioners’ liability and zero payments to petitioners’ liability 3as of the date of the trial petitioners had still not filed tax returns with respect to their and tax years respondent’s appeals_office assigned the case to settlement officer a t munson who had no prior involvement with petitioners’ tax_liability on date settlement officer munson conducted a face-to-face conference with petitioner during the conference petitioner contended that respondent did not properly apply payments made under the installment_agreement to petitioners’ liability and that respondent improperly terminated the installment_agreement additionally petitioner stated that petitioners intended to contest in court the penalties and interest related to their liability settlement officer munson informed petitioner that respondent applied the disputed payments to petitioners’ liability rather than petitioners’ liability and that respondent terminated the installment_agreement because petitioner did not file tax returns or pay taxes owed with respect to petitioners’ and tax years on date respondent’s appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy petitioners timely petitioned the court the petition set forth the following reasons for relief irs not fullfilling sic original agreement subsequently causing significant additional penalty and interest to accumulate much anguish and frustration we feel relief of penalty and interest will be satisfactory solution opinion sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies the person in writing of the right to a hearing before respondent’s appeals_office sec_6330 provides that the appeals officer must verify at the hearing that applicable laws and administrative procedures have been followed at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax_liability however only if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 in the instant case petitioners do not challenge the existence or the amount of the underlying liability consequently we review respondent’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 petitioners contend that they and revenue_officer mitchell orally agreed that petitioners’ payments under the installment_agreement would be applied first to petitioners’ liability until such liability was extinguished and then to petitioners’ liability additionally petitioners contend that but for respondent’s misapplication of the payments to petitioners’ liability the payments would have extinguished petitioners’ liability and petitioners would not have incurred the related penalties and interest furthermore petitioners contend that their position is supported by the installment agreement’s listing of the tax_year before the tax_year and by respondent’s application of six payments during and to petitioners’ liability respondent contends that with the exception of several payments applied to petitioners’ tax_liability while respondent considered the offer-in-compromise with respect to petitioners’ tax_year petitioners’ payments were applied to the earliest tax_year covered by the installment_agreement ie in accordance with respondent’s standard operating procedures accordingly respondent contends that respondent properly applied petitioners’ payments in the best interest of the united_states pursuant to the terms of the installment_agreement and that the determination of respondent’s appeals_office was not an abuse_of_discretion the record does not support petitioners’ contentions payments not applied to petitioners’ liability were applied to petitioners’ tax_liability petitioner has provided no credible_evidence that respondent agreed to apply petitioners’ payments first to petitioners’ tax_liability until such liability was extinguished on the contrary the written terms of the installment_agreement provided that respondent will apply all payments on this agreement in the best interest of the united_states petitioners have neither contended nor provided evidence that respondent’s application of petitioners’ payments was not in the best interest of the united_states consequently we conclude that respondent properly applied petitioners’ payments under the installment_agreement moreover the terms of the installment_agreement required petitioners to timely file federal_income_tax returns and pay taxes due and provided that respondent would cancel the installment_agreement if petitioners failed to comply with the terms of the agreement as noted above petitioners failed to file federal_income_tax returns and pay taxes with respect to their and tax years consequently we conclude that respondent properly terminated the installment_agreement during the sec_6330 hearing settlement officer munson provided petitioner with the opportunity to raise any relevant issue relating to the unpaid tax or the proposed levy and as described above settlement officer munson appropriately addressed the issues raised by petitioner furthermore the record demonstrates that settlement officer munson properly verified that all applicable laws and administrative procedures were followed and balanced the need for the efficient collection_of_taxes with the concern that the collection action be no more intrusive than necessary on the basis of the foregoing we hold that the determination of respondent’s appeals_office to proceed with the collection of petitioners’ tax_liabilities for was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
